USCA4 Appeal: 21-2044      Doc: 45        Filed: 12/09/2022    Pg: 1 of 33




                                             PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-2044



        T.H.E. INSURANCE COMPANY,

                            Plaintiff – Appellee,

                     v.

        MELYNDIA DAVIS; ROBERT SPENCER,

                            Defendants – Appellants,

                     and

        ROBERT FISHER, d/b/a New Horizon Balloon Team; TODD PLANK, d/b/a New
        Horizon Balloon Team; MARY FISHER,

                            Defendants.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell III, District Judge. (1:18-cv-03402-GLR)


        Argued: October 27, 2022                                   Decided: December 9, 2022


        Before KING and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by published opinion. Judge King wrote the opinion, in which Judge Rushing
        and Senior Judge Traxler joined.
USCA4 Appeal: 21-2044   Doc: 45       Filed: 12/09/2022   Pg: 2 of 33




        ARGUED: L. Steven Emmert, SYKES, BOURDON, AHERN & LEVY, PC, Virginia
        Beach, Virginia, for Appellants. Louis Howard Kozloff, KENNEDYS CMK, LLP,
        Philadelphia, Pennsylvania, for Appellee. ON BRIEF: Amanda C. Dure, Douglas P.
        Desjardins, PANGIA LAW GROUP, Washington, D.C., for Appellants. Megan T.
        Mantzavinos, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson,
        Maryland; Thomas J. Seery, KENNEDYS CMK, LLP, Philadelphia, Pennsylvania, for
        Appellee.




                                               2
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022     Pg: 3 of 33




        KING, Circuit Judge:

               Appellants Melyndia Davis and Robert Spencer, who were maimed in a hot air

        balloon accident in southeastern Pennsylvania in 2015, pursue appellate challenges to the

        District of Maryland’s rulings against them and in favor of T.H.E. Insurance Company (the

        “Insurer”) in this insurance coverage dispute. In federal court proceedings initiated in 2016

        in Maryland, Davis and Spencer sued certain of the Insurer’s named insureds — that is,

        Robert Fisher, Todd Plank, and a business called New Horizon Balloon Team (collectively,

        the “Insureds”) — for the gruesome injuries Davis and Spencer sustained in the balloon

        accident (the “damages lawsuit”).

               In 2018, while the damages lawsuit was pending, the Insurer initiated these

        insurance coverage proceedings in the Eastern District of Pennsylvania, naming as

        defendants the three Insureds, plus Davis and Spencer. Therein, the Insurer sought a

        declaratory judgment that Davis and Spencer were “passengers” at the time of the balloon

        accident under an insurance policy the Insurer had issued to the Insureds (the “Policy”).

        More specifically, the Insurer sought in the coverage proceedings a court ruling that the

        Policy’s coverage limit of $100,000 per balloon passenger is applicable to Davis and

        Spencer, rather than the $1,000,000 coverage limit applicable to non-passengers.

               In November 2018, the coverage proceedings were transferred from the

        Pennsylvania federal court to the District of Maryland. Those proceedings were then

        stayed pending resolution of the damages lawsuit, which was settled in August 2019. In

        October of that year, the Insurer filed an amended complaint against Davis and Spencer in

        the coverage proceedings, continuing to pursue — in light of the settlement agreement

                                                     3
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022     Pg: 4 of 33




        executed in the damages lawsuit — a judgment that limited the Policy’s coverage for the

        balloon’s passengers to $100,000 each. Additionally, relying on settlement negotiations

        conducted in the damages lawsuit and other events relating to the Insurer’s investigation

        of the balloon accident, Davis and Spencer lodged counterclaims in the coverage

        proceedings against the Insurer for contractual and statutory bad faith.

               By its Memorandum Opinion of August 19, 2021, the district court awarded

        summary judgment in favor of the Insurer’s contention with respect to a $100,000 coverage

        limit to each balloon passenger. See T.H.E. Ins. Co. v. Fisher, No. 1:18-cv-03402 (D. Md.

        Aug. 19, 2021), ECF No. 116. The Memorandum Opinion also rejected both of Davis and

        Spencer’s bad faith claims. Davis and Spencer have appealed those rulings to this Court

        and, as explained herein, we affirm the district court.



                                                      I.

                                                     A.

               Relevant here, the Insurer provided liability insurance coverage to the Insureds

        under the Policy, which is entitled “Hot Air Balloon Liability Coverage Form.” See J.A.

        31. 1 The Policy provides coverage for injuries and damages suffered from commercial hot

        air balloon flights by way of two mutually exclusive coverage provisions, each of which

        has its own monetary limit. “Coverage A” of the Policy is applicable to claims for bodily



               1
                 Citations herein to “J.A. __” refer to the contents of the Joint Appendix filed by
        the parties in this appeal.

                                                      4
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022     Pg: 5 of 33




        injury to persons other than passengers of a hot air balloon (i.e., non-passengers), and

        provides a coverage limit of $1,000,000 per occurrence. The Coverage A provision states

        in pertinent part that the Insurer “will pay those sums that the insured becomes legally

        obligated to pay as damages because of ‘bodily injury’ . . . sustained by any persons

        excluding any ‘passenger’ arising out of the ‘operation of a Hot Air Balloon[.]’” Id. at 31.

        Meanwhile, “Coverage B” of the Policy is applicable to all claims for “bodily injury” to

        “passengers” of a commercial hot air balloon and limits the coverage of such passengers

        to only $100,000 per passenger. Id. at 32. Specifically, Coverage B provides that the

        Insurer “will pay those sums that the insured becomes legally obligated to pay as damages

        because of ‘bodily injury’ . . . sustained by any ‘passenger’ arising out of the ‘operation of

        a Hot Air Balloon[.]’” Id.

               Under the Policy, the term “passenger” is defined as “any person, other than the

        ‘pilot in command,’ in or entering the ‘Hot Air Balloon’ for the purpose of riding therein

        or alighting therefrom following a flight or attempted flight, or a crew member.” See J.A.

        48. The term “Operation of a Hot Air Balloon” means “all activities related to the

        preparation of a ‘Hot Air Balloon’ for flight, ‘in flight’ activities and the landing and

        repacking of the balloon.” Id. The phrase “in flight” in the Policy “means that the ‘Hot

        Air Balloon’ shall be deemed to be in flight from the time of unpacking with the intention

        of inflation and flight, until the envelope is repacked including but not limited to tethered

        operations.” Id. at 47. For its part, the term “Hot Air Balloon” is defined as all parts

        associated with such a balloon, including its “gondola” and “envelope.” Id. at 46. The



                                                      5
USCA4 Appeal: 21-2044       Doc: 45         Filed: 12/09/2022      Pg: 6 of 33




        “gondola” of a balloon is defined as the basket holding the pilot and passengers, and the

        “envelope” is the fabric suspension system that contains heated air to create lift. Id.

                                                      B.

                                                      1.

               Appellants Davis and Spencer were injured in a commercial hot air balloon accident

        that occurred on August 15, 2015 in Lancaster County, Pennsylvania, just north of the

        Maryland state line. 2 Near the end of a balloon flight piloted by the named insured Robert

        Fisher, the balloon descended for landing in a farm field. After initially touching ground

        and briefly lifting back into the air, the basket of the balloon — containing the pilot Fisher,

        plus passengers Davis and Spencer — was secured by the ground crew. Once the basket

        had touched back down, however, the balloon’s so-called “vent line” — a rope that controls

        the opening and closing of the vent at the top of the balloon’s envelope and, when open,

        allows hot air to escape from the envelope — became trapped under the balloon’s basket,

        causing the vent line to remain open and the envelope to lose heat, deflate, and collapse.

               Wind and gravity swiftly interacted to cause the hot air balloon’s deflating envelope

        to move laterally and dangerously downward toward a nearby electric power line. Despite

        the ground crew’s efforts at keeping the basket upright, it began tipping over. With Fisher,

        Davis, and Spencer yet inside the basket, Fisher grabbed the balloon’s “top line” rope —



               2
                 We accept and recite the relevant facts — as the district court was obliged to do
        — in the light most favorable to Davis and Spencer, as the nonmoving parties with respect
        to the Insurer’s summary judgment motion. See Matsushita Elec. Indus. Co. v. Zenith
        Radio Corp., 475 U.S. 574, 587-88 (1986).

                                                      6
USCA4 Appeal: 21-2044       Doc: 45         Filed: 12/09/2022      Pg: 7 of 33




        which was attached to the top portion of the envelope — and gave it to a ground crew

        member so that the envelope could be pulled away from the nearby power line. But as

        Fisher sought to release the top line from a carabiner (a closed hook used to secure the top

        line), the deflating balloon envelope came into contact with the power line and Fisher felt

        an electrical shock. A ground crew member, Mr. Hart, was holding the basket at that point,

        and he also felt the electrical shock. Hart quickly let go of the basket, as it was tipping

        over onto its side. Because the balloon’s envelope was in contact with the power line,

        electricity travelled from the power line through the balloon cables to metal components

        of the basket, passing through Davis and Spencer to the ground. As a result, Davis and

        Spencer suffered gruesome injuries from electrocution. 3

                                                      2.

               Fisher promptly reported the hot air balloon accident to his insurance agent. Fisher

        explained to the agent how the accident occurred, and he related that Davis and Spencer

        had each been severely injured by the electrical shock of the accident. On August 17, 2015,

        the agent reported the balloon accident to the Insurer’s claims manager. The agent

        conveyed to the claims manager, Mr. Sutack, the information provided by Fisher, including

        the fact that Davis and Spencer were inside the balloon’s basket at the time of their injuries.




               3
                The balloon pilot Fisher, who is an insured under the Policy, also sustained injuries
        from the electrical shock. Fisher’s injuries, however, were not as severe as those suffered
        by Davis and Spencer. After the electrical shock, Fisher was able to assist in extricating
        Davis and Spencer from the balloon’s basket. Fisher was also able to later recall and testify
        about the disastrous events.

                                                      7
USCA4 Appeal: 21-2044         Doc: 45       Filed: 12/09/2022      Pg: 8 of 33




        Sutack then opened claims for Davis and Spencer under Coverage B, setting reserves at

        $100,000 per passenger.

               Those claims were then assigned to the Insurer’s senior claims specialist, Ms.

        Fellows, who launched the Insurer’s initial investigation into the balloon accident. As part

        of her investigation, Fellows interviewed Fisher five days after the accident, on August 20,

        2015. Fellows took handwritten notes of her conversation with Fisher, which reflect in

        relevant part that:

               [t]he balloon was above light/limp fluttering. Then the balloon was
               electrocuted. Bob [Fisher] yelled fell out of basket. Basket layed [sic]
               over. . . . Passengers still in basket [and] on the ground. [Fisher] ran around
               basket. Grabbed female out of the basket. Came back to male. 200 [pounds]
               he tried pulling him out.

        See J.A. 685-86 (emphasis added). Fellows then prepared a typed summary of her notes

        that provides as follows:

               One of the crew yelled to Bob [Fisher] that the balloon was lax, so [Fisher]
               looked and noticed the balloon was loosing [sic] heat too quickly. When
               they had landing [sic] the vent line was caught under the basket. [Fisher]
               pulled the vent line free but the balloon was now limp and elongated and
               started to lean towards the [power] lines. [Fisher] and his passenger [sic]
               were shocked by the power line. [Fisher stated] that he felt it went on for 5
               [seconds] or so and he came . . . to [the] male passenger who was breathing
               — the basket had fallen [over] during their shock so they were all half way
               in and out of the basket. He saw the female was not breathing. In panic and
               for safety, since there was live propane in the balloon [Fisher] pulled the lady
               10 [feet] from the basket and send [sic] to retrieve the male who was heavier
               so a crew member assisted in moving the man.

        Id. at 681 (emphasis added). 4


               4
                  The National Transportation Safety Board (the “NTSB”) conducted an
        investigation of the balloon accident. Its August 2016 report confirmed that Davis and
        (Continued)
                                                      8
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022      Pg: 9 of 33




               Predicated upon Fisher’s description of the accident, Ms. Fellows determined that

        Davis and Spencer were inside the balloon’s basket and thus were “passengers” under the

        Policy when they were injured. See J.A. 676-77. After concluding that Coverage B applied

        to Davis and Spencer individually, Fellows sent correspondence to Fisher and advised him

        that the Policy’s applicable coverage limit was $100,000 per passenger. On September 21,

        2015, approximately a month after the balloon accident, the Insurer offered to pay Davis

        and Spencer the coverage limit provided by Coverage B — that is, $100,000 each. Davis

        and Spencer rejected that effort by the Insurer to resolve their injury and damages claims.

                                                     C.

               In July 2016, Davis and Spencer filed the damages lawsuit in the District of

        Maryland against the Insureds, seeking a substantial damages award for the injuries they

        had sustained as a result of the balloon accident. 5 In response thereto, the Insureds lodged

        an interpleader claim in the damages lawsuit, seeking release of all claims in exchange for

        Coverage B’s limit of $100,000 per passenger. That interpleader claim was filed by a

        lawyer retained for the Insureds by the Insurer — but who did not represent the Insurer —

        to defend the Insureds’ interests. Around that time, a separate attorney who represented



        Spencer were inside the basket at the time of their injuries. See J.A. 77. In pertinent part,
        the NTSB report states that, “[a]s the basket was secured, with the passengers still inside,
        the balloon draped over the powerlines and started to smoke.” Id. at 79 (emphasis added).
        Although Davis and Spencer unsuccessfully moved to strike the NTSB report from the
        summary judgment record, they do not challenge that ruling on appeal.
               5
                 Another defendant sued by Davis and Spencer in the damages lawsuit was Mary
        Fisher, an additional insured under the Policy. The Maryland court dismissed her from the
        damages lawsuit in January 2019.

                                                     9
USCA4 Appeal: 21-2044       Doc: 45        Filed: 12/09/2022     Pg: 10 of 33




        the Insurer offered to settle the damages lawsuit with Davis and Spencer for $100,000 per

        passenger, for a total payment of $200,000 to Davis and Spencer. That offer was rejected

        in April 2017, and Davis and Spencer took the position that Coverage A ($1,000,000 per

        occurrence) applied to their claims because they were not “passengers” in the balloon at

        the time of their injuries. In May 2018, Davis and Spencer demanded $999,999 from the

        Insureds (less than their position on coverage) to resolve their claims in the damages

        lawsuit. Before responding to that demand, the Insurer retained yet another lawyer as its

        coverage counsel.

               In early June 2018, the coverage counsel for the Insurer wrote to Davis, Spencer,

        the Insureds, and their respective lawyers. See J.A. 768-75. That submission again

        presented the Insurer’s position that the coverage limit provided by Coverage B (i.e.,

        $100,000 per passenger) applied to Davis and Spencer individually. The Insurer therein

        rejected Davis and Spencer’s position that they had exited the balloon’s basket prior to the

        electric shock, explaining that the overwhelming evidence established that they were inside

        the basket at the time of their injuries. The Insurer also maintained, however, that even if

        Davis and Spencer had exited the balloon’s basket before they were electrocuted, they were

        nevertheless “passengers” under the Policy.       That is, because the Policy defined a

        “passenger” to include a person “alighting” from the balloon, Davis and Spencer were

        passengers in the balloon at the time of their injuries, because “they were unable [to]

        complete their alighting such that they safely moved away from the balloon and passed out

        of danger.” Id. at 774. Coverage counsel’s letter for the Insurer thus asserted that the



                                                    10
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022      Pg: 11 of 33




        $100,000 per passenger limit provided in Coverage B — rather than the limit of $1,000,000

        per occurrence, as provided by Coverage A — applies.

                                                     D.

                                                     1.

               As mentioned above, while the damages lawsuit was pending in the Maryland

        federal court, the Insurer, in June 2018, initiated these coverage proceedings against Davis,

        Spencer, and the Insureds in the Eastern District of Pennsylvania, seeking a declaration of

        the Policy’s coverage limits. Upon motion of Davis and Spencer, the coverage litigation

        was transferred in November 2018 to the District of Maryland. In June 2019, the Maryland

        district court stayed the coverage litigation pending resolution of the damages lawsuit.

        Two months later, in August 2019, Davis and Spencer entered into a settlement agreement

        with the Insureds and resolved the damages lawsuit. The Insurer, however, was not a party

        to the settlement agreement and did not consent to the Insureds executing it. See J.A. 2048

        (statement in settlement agreement that Insurer is “expressly exclud[ed]” from terms

        thereof). Pursuant to the settlement agreement, Fisher and New Horizon (jointly and

        severally) agreed to pay Davis and Spencer $11,700,000 plus interest, an amount that is

        collectable “solely and exclusively” by Davis and Spencer suing the Insurer. Id. at 2049. 6



               6
                 In executing the settlement agreement in the damages lawsuit, the Insureds were,
        according to its provisions, “represented and advised by independent counsel” and “not the
        defense counsel retained by” the Insurer. See J.A. 2052. Moreover, as part of the
        settlement agreement, the Insureds assigned to Davis and Spencer all bad faith claims the
        Insureds might have against the Insurer. In these proceedings, Davis and Spencer pursue
        bad faith claims individually and as assignees of the Insureds.

                                                     11
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022      Pg: 12 of 33




               After the damages lawsuit was settled and dismissed in August 2019, the district

        court lifted its stay of the coverage proceedings. In October 2019, the Insurer filed therein

        its amended complaint against Davis, Spencer, and the Insureds, in which the Insurer made

        new allegations triggered by the settlement agreement in the damages lawsuit. See T.H.E.

        Ins. Co. v. Fisher, No. 1:18-cv-03402 (D. Md. Oct. 18, 2019), ECF No. 60 (the

        “Complaint”). Like the coverage complaint filed in the Pennsylvania federal court in June

        2018, the Complaint of October 2019 sought a declaration from the Maryland district court

        that

               [t]he $100,000 limit of liability for each passenger provided under Coverage
               B of the Policy is the maximum insurance coverage available under the
               Policy for the claims asserted against the [I]nsureds in the [damages lawsuit]
               and to indemnify the [I]nsureds for liability they have incurred to Davis and
               Spencer in the Judgment in the [damages lawsuit]. . . . Therefore, $200,000
               is the maximum insurance coverage available under the Policy to indemnify
               the [I]nsureds for the Judgment in the [damages lawsuit].

        See Complaint ¶¶ 61-62.

               In November 2019, Davis and Spencer answered the Complaint and simultaneously

        lodged counterclaims against the Insurer for both contractual and statutory bad faith. The

        bad faith clams were pursued under Pennsylvania law, and were premised on the Insurer’s

        investigation of the balloon accident and the settlement negotiations that had occurred in

        the damages lawsuit. In their contractual bad faith claim, Davis and Spencer alleged that,

        because the Insurer erroneously concluded that Coverage B applies, it acted in bad faith by

        refusing and failing to offer Davis and Spencer Coverage A’s limit of $1,000,000 per

        occurrence. In their statutory bad faith claim, Davis and Spencer alleged, inter alia, that

        the Insurer’s investigation of the balloon accident was unreasonable. They maintained that

                                                     12
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022      Pg: 13 of 33




        there was no reasonable basis upon which the Insurer could have correctly concluded that

        Coverage B (i.e., the $100,000 per passenger limit) applies to Davis and Spencer.

                                                     2.

               During discovery proceedings conducted in the coverage litigation, the parties

        developed evidence and a record regarding the hot air balloon accident. That included a

        28-second video made by an eyewitness who had captured the balloon’s crash into the farm

        field, along with initial efforts by the ground crew to secure the balloon. Unfortunately,

        neither Davis nor Spencer recalled any relevant details because of their injuries. For his

        part, pilot Fisher recalled that, after the electrical shock occurred, he found Davis and

        Spencer inside the balloon’s basket. At his deposition, Fisher drew outlines of Davis and

        Spencer’s bodies on a photograph of the balloon’s basket after it had tipped over, indicating

        where Fisher saw Davis and Spencer at the time. Fisher’s illustrations reflect that Davis’s

        body (from the chest down) was inside the basket, and that Spencer’s body (from the knees

        down) was also inside the basket. Meanwhile, Hart — the ground crew member present at

        the accident — confirmed the accuracy of Fisher’s depictions, explaining that, after the

        balloon’s basket tipped over and the electricity stopped “sparking,” Davis and Spencer’s

        bodies were “half in, half out” of the basket. See J.A. at 563-64.

                                                     3.

               In January 2021, following the discovery proceedings, the Insurer sought summary

        judgment from the district court on the coverage issue, asserting that the $100,000 limit

        provided by Coverage B is applicable to Davis and Spencer, in that they were inside the

        balloon’s basket at the time of their injuries and thus were “passengers” under the Policy.

                                                     13
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022      Pg: 14 of 33




        Alternatively, the Insurer maintained that, even if Davis and Spencer were outside the

        basket at the time of their injuries, they were nevertheless “passengers” because they were

        “alighting from” the balloon. The Insurer also requested summary judgment on the

        Pennsylvania bad faith claims, arguing that they each fail because the $100,000 per

        passenger coverage limit provided by Coverage B is controlling.

               For their part, Davis and Spencer opposed the Insurer’s summary judgment requests

        on the coverage issue and on the bad faith claims. They also moved for a summary

        judgment award on their behalf on the Insurer’s coverage claim, resting their position

        solely on res judicata grounds. Opposing summary judgment on the bad faith claims, Davis

        and Spencer maintained that the Insurer’s request fails as a matter of Pennsylvania law

        because it failed to conduct a reasonable investigation of the balloon accident, and that the

        Insurer failed to reasonably conclude that the $100,000 per passenger limit provided by

        Coverage B applies. On the coverage issue, Davis and Spencer argued that, applying

        federal law principles of res judicata, they were entitled to a summary judgment award that

        Coverage A and its $1,000,000 limit applies because the coverage claim of the Insurer is

        barred by the settlement agreement in the damages lawsuit.

               In addition to their res judicata contention on the coverage issue, Davis and Spencer

        maintained that material and disputed issues of fact exist in the discovery record and that a

        jury trial is necessary to decide whether they were “passengers” or “non-passengers” under

        the Policy. In support thereof, Davis and Spencer secured and presented an expert witness

        report by a professional engineer named Sommer, who was trained and experienced in

        aircraft accident investigations (the “Sommer report”). Davis and Spencer asserted that the

                                                     14
USCA4 Appeal: 21-2044       Doc: 45          Filed: 12/09/2022   Pg: 15 of 33




        Sommer report supports their contention that they were outside the balloon’s basket and

        not balloon “passengers” at the time of their injuries, and that Coverage A’s limit of

        $1,000,000 per occurrence applies. The Sommer report opined that Davis and Spencer

        “were exiting the basket after the completion of the flight and the subsequent upset of the

        basket.” See J.A. 2178. The report also opined that, prior to suffering from electrical

        shock, Davis and Spencer had “crawled out of the basket and the area of the balloon after

        the basket fell to its side.” Id. at 2179.

               In March 2021, the Insurer moved to strike the Sommer report, maintaining that it

        failed to comport with Federal Rule of Evidence 702 and the Supreme Court’s decision in

        Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) (establishing standard

        for admissibility of expert testimony under Rule 702). According to the Insurer, the

        Sommer report is inadmissible as expert testimony because it is not based upon evidence

        in the record — that is, there is no evidence to support Sommer’s assumption that Davis

        and Spencer were outside the balloon’s basket at the time of their injuries. The Insurer

        maintained that, in any event, Sommer was not qualified to provide expert testimony that

        the electrical shock suffered by Davis and Spencer caused their injuries.

                                                     4.

               By its Memorandum Opinion of August 2021, the district court ruled in favor of the

        Insurer on the coverage issue and rejected Davis and Spencer’s bad faith claims. At the

        outset, however, the Memorandum Opinion assessed and granted the Insurer’s motion to

        strike the Sommer report. The court ruled that the Sommer report “erroneously relied on

        the assumption that Davis and Spencer had exited, crawled out of, or egressed to extricate

                                                     15
USCA4 Appeal: 21-2044       Doc: 45          Filed: 12/09/2022      Pg: 16 of 33




        themselves from the basket before the electrical shock.” See Memorandum Opinion 15

        (internal quotation marks omitted). According to the court, there is “no evidence in the

        record” to support the proposition set forth in the Sommer report that Davis and Spencer

        were outside the basket at the time of their injuries. Id. The court also ruled that “Sommer

        is not qualified to provide expert testimony on electrical engineering, electrical

        conductivity, or electrical shock injuries,” insofar as he “does not have [an] advanced

        degree, professional training, or any expertise in electrical engineering.” Id. at 16-17.

               Turning next to the Insurer’s coverage claim, the Memorandum Opinion ruled that

        res judicata does not bar the coverage claim because the Insurer was not in privity with the

        Insureds for purposes of the settlement agreement in the damages lawsuit. Applying

        federal law principles of res judicata, the district court recognized that the Insurer’s request

        for declaratory judgment is not based upon the same cause of action as the interpleader

        claim filed by the Insureds in the damages lawsuit. As the court explained,

               no court has been presented with evidence and argument in order to decide
               whether Coverage A or Coverage B applies. Thus, it cannot be said that the
               [coverage issue] has already been decided or that [the Insurer] has previously
               had a fair shot with respect to the claims raised in the present action. . . .
               [D]ismissing the [coverage] claim as res judicata would leave unanswered
               the critical question of whether Coverage A or Coverage B applies, leaving
               the parties no closer to resolving this dispute than they were at the beginning
               of this litigation.

        See Memorandum Opinion 25 (internal quotation marks omitted).

               The Memorandum Opinion resolved that, under the Policy, Coverage B’s limit of

        $100,000 per passenger applies to Davis and Spencer individually. As the district court

        related, “Davis and Spencer were ‘passengers’ under the Policy at the time of their


                                                      16
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022        Pg: 17 of 33




        injuries.” See Memorandum Opinion 26. In reaching that conclusion, the court explained

        that Davis and Spencer disputed only whether they were actually “passengers” at the time

        of their injuries. Id. The court deemed it controlling that Davis and Spencer’s assertion

        that they were “not in the basket at the time they suffered the electric shock” was “not

        supported by the facts in the record.” Id. at 28. The undisputed fact, in the court’s view,

        was that Davis and Spencer were inside the basket at the time of their injuries.

               Its conclusion on the foregoing point notwithstanding, the Memorandum Opinion

        addressed the Insurer’s alternative argument that, irrespective of whether Davis and

        Spencer were inside or outside the balloon’s basket at the time of the electrical shock, they

        were then and there “alighting from” the balloon, thus rendering them “passengers” under

        the Policy. See Memorandum Opinion 30. On that score, the district court recognized that,

        although the term “alighting” is not defined in the Policy, it “is reasonably construed to

        mean that a person’s status as a ‘passenger’ does not change merely because the balloon

        has reached the ground or the person has stepped foot out of the basket.” Id. Consulting

        Pennsylvania law, the court ruled that Davis and Spencer were “‘passengers’ under the

        Policy even if they had been ejected from the basket or exited . . . on their own volition

        before being injured by the electrical shock.” Id. at 34.

               Moving on, the Memorandum Opinion disposed of Davis and Spencer’s bad faith

        claims. On the contractual bad faith claim, the district court concluded that, under the

        correct interpretation of the Policy — Davis and Spencer were “passengers” at the time of

        their injuries — “[the Insurer] had no contractual or fiduciary obligation to offer more than



                                                     17
USCA4 Appeal: 21-2044       Doc: 45          Filed: 12/09/2022      Pg: 18 of 33




        the . . . Coverage B limit[].” See Memorandum Opinion 39. Disposing of Davis and

        Spencer’s statutory bad faith claim, the court related that it is

               inextricably tied to their claim that [the Insurer] improperly refused to make
               or accept a settlement offer consistent with Coverage A’s limits. But [the
               Insurer’s] refusal to do so was not unreasonable because Coverage B applies
               to Davis and Spencer’s claims. Because there was a reasonable basis for
               determining that Coverage B applied to Davis and Spencer’s claims, Davis
               and Spencer’s [statutory] bad faith claim . . . fails as a matter of law.

        Id. at 41. The court then concluded that, in any event, “Davis and Spencer cannot

        demonstrate by clear and convincing evidence that [the Insurer] failed to conduct an

        adequate investigation into the [balloon accident].” Id. at 42.

               By separate order of August 19, 2021, the district court awarded judgment to the

        Insurer on its coverage claim, concluding that Coverage B of the Policy — $100,000 per

        passenger — is applicable to Davis and Spencer. The court’s order likewise awarded

        judgment to the Insurer on the bad faith claims. Davis and Spencer timely noted this

        appeal, and we possess jurisdiction pursuant to 28 U.S.C. § 1291.



                                                      II.

               We review an award of summary judgment de novo. See Hawkspere Shipping Co.,

        Ltd. v. Intamex, S.A., 330 F.3d 225, 232 (4th Cir. 2003). Summary judgment is appropriate

        when — viewing the facts in the light most favorable to the nonmoving party — the movant

        shows that “‘there is no genuine dispute as to any material fact and the movant is entitled

        to judgment as a matter of law.’” See FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013)

        (quoting Fed. R. Civ. P. 56(a)). To the extent that “cross-motions for summary judgment


                                                      18
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022     Pg: 19 of 33




        are before a court, the court examines each motion separately, employing the familiar

        standard under Rule 56 of the Federal Rules of Civil Procedure.” See Fusaro v. Howard,

        19 F.4th 357, 366 (4th Cir. 2021) (internal quotation marks omitted). Moreover, “[w]e

        review de novo a district court’s application of the principles of res judicata.” See Pueschel

        v. United States, 369 F.3d 345, 354 (4th Cir. 2004). And our review of a district court’s

        decision on an issue of contract interpretation (i.e., an insurance policy) is also de novo.

        See Perini/Tompkins Joint Venture v. Ace Am. Ins. Co., 738 F.3d 95, 101 (4th Cir. 2013).

               Meanwhile, a district court’s decision to exclude the evidence of a proposed expert

        is reviewed for abuse of discretion. See Westberry v. Gislaved Gummi AB, 178 F.3d 257,

        261 (4th Cir. 1999) (citing General Elec. Co. v. Joiner, 522 U.S. 136, 139 (1997)). “A

        district court abuses its discretion if its conclusion is guided by erroneous legal principles

        . . . or rests upon a clearly erroneous factual finding.” Id. (internal quotation marks

        omitted). That is, a court’s ruling concerning the admissibility of opinion evidence should

        only be reversed if there is a “definite and firm conviction that the court . . . committed a

        clear error of judgment in the conclusion it reached upon a weighing of the relevant

        factors.” See EEOC v. Freeman, 778 F.3d 463, 466 (4th Cir. 2015) (internal quotation

        marks omitted).



                                                     III.

               Appellants Davis and Spencer present two primary appellate challenges with respect

        to the judgment of the district court. First, they contend that the court erred in awarding

        summary judgment to the Insurer on its coverage claim. In that regard, Davis and Spencer
                                                     19
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022      Pg: 20 of 33




        initially assert that, applying the doctrine of res judicata, the Insurer’s coverage claim is

        barred by the settlement agreement executed in the damages lawsuit. That proposition

        notwithstanding, they take issue with the court’s interpretation of the Policy’s applicable

        coverage limits. More specifically, Davis and Spencer contend that, in light of the Sommer

        report, a genuine dispute of material fact exists as to whether they were “passengers” under

        the Policy at the time of their injuries, and that a jury trial is warranted, thus precluding

        judgment as a matter of law in the Insurer’s favor.

               Second, Davis and Spencer argue that the district court erroneously awarded

        summary judgment to the Insurer on their bad faith claims. On the contractual bad faith

        claim, they maintain that, because the court incorrectly ruled that the $100,000 coverage

        limit provided by Coverage B of the Policy applies, the Insurer necessarily acted in bad

        faith by failing to offer a settlement consistent with the coverage limit of $1,000,000 per

        occurrence, as provided by Coverage A. As to the statutory bad faith claim, Davis and

        Spencer assert, inter alia, that the court erroneously failed to conclude that the Insurer

        conducted an unreasonable investigation of the balloon accident.

               We will assess those contentions in turn.

                                                     A.

               We first dispose of Davis and Spencer’s contention that the district court erred in

        awarding summary judgment to the Insurer on the coverage claim. We begin by assessing

        the proposition that the coverage claim is barred by res judicata. We then assess whether

        the court correctly decided that Davis and Spencer were “passengers” under the Policy at

        the time of their injuries, and that Coverage B’s limit of $100,000 per passenger applies.

                                                     20
USCA4 Appeal: 21-2044       Doc: 45          Filed: 12/09/2022      Pg: 21 of 33




                                                       1.

               Davis and Spencer first argue that the district court should have made an award of

        summary judgment in their favor because the Insurer’s coverage claim is barred by res

        judicata, which presents a question that we review de novo. See Pueschel, 369 F.3d at 354.

        As Davis and Spencer see it, the settlement agreement made and executed in the damages

        lawsuit resolved the coverage issue presented in these proceedings.

               As a preliminary matter, we must identify the legal principles that govern our res

        judicata analysis. The district court concluded — as the parties maintain in this appeal —

        that federal law applies in ascertaining the preclusive effect of the settlement agreement in

        the damages lawsuit. We disagree. Under controlling precedent, Maryland law controls a

        determination of the preclusive effect, if any, of the settlement. See Semtek Int’l Inc. v.

        Lockheed Martin Corp., 531 U.S. 497 (2001); Q Intern. Courier Inc. v. Smoak, 441 F.3d

        214 (4th Cir. 2006). That is, when a prior federal action “based on diversity jurisdiction”

        has been “adjudicated in [a] federal district court . . . [u]nder Semtek, the preclusive effect,

        if any, of the [prior federal court] action should . . . be[] decided under the res judicata law

        of the state” in which the court was located. See Q Intern., 441 F.3d at 218.

               The damages lawsuit was filed by Davis and Spencer in the District of Maryland,

        pursuant to diversity jurisdiction. We are thus obliged to apply Maryland principles of res

        judicata to ascertain the preclusive effect of those proceedings. In Maryland, “the elements

        of res judicata are: (1) that the parties in the present litigation are the same or in privity

        with the parties in the earlier dispute; (2) that the claim presented in the current action is

        identical to the one determined in the prior adjudication; and (3) that there has been a final

                                                      21
USCA4 Appeal: 21-2044       Doc: 45          Filed: 12/09/2022       Pg: 22 of 33




        judgment on the merits.” See Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 162 (4th

        Cir. 2008) (citing Anne Arundel Cnty. Bd. of Educ. v. Norville, 887 A.2d 1029, 1037 (Md.

        2005)). 7

               Against this backdrop of Maryland legal principles, we are satisfied that res judicata

        does not bar the coverage issue pursued by the Insurer in these proceedings. First off, the

        Insurer was not a party in the damages lawsuit. That point notwithstanding, the Insurer’s

        coverage claim is not identical to the Insured’s interpleader claim in the damages lawsuit,

        which was dismissed under the terms of the settlement agreement. In that regard, “no court

        has been presented with evidence and argument in order to decide whether Coverage A or

        Coverage B applies.” See Memorandum Opinion 25 (internal quotation marks omitted).

        Furthermore, the settlement agreement does not constitute a final judgment on the merits

        of the legal questions at issue in the coverage proceedings. As the district court recognized,

        “while the [settlement agreement] and Order dismissing the [damages lawsuit] constitute

        final judgments, they do not operate as final judgments as to . . . whether Coverage A or

        Coverage B applies.”       Id. at 25-26.     That is, “although the [settlement agreement]

        extinguished Davis and Spencer’s claims against the Insureds, it did not resolve the

        separate question of the extent of coverage under the [Insurer’s] Policy.” Id. at 26


               7
                 Although the district court mistakenly applied federal principles of res judicata,
        see Memorandum Opinion 23-24, we observe that the elements of res judicata under
        federal law are substantially identical to those required by Maryland law. That is, pursuant
        to federal law, res judicata applies when: “(1) a final judgment on the merits in a prior suit;
        (2) an identity of the cause of action in both the earlier and the later suit; and (3) an identity
        of the parties or their privies in the two suits.” See SAS Inst. Inc. v. World Programming,
        Ltd., 874 F.3d 370, 378 (4th Cir. 2017) (internal quotation marks omitted).

                                                       22
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022      Pg: 23 of 33




        (emphasis added). And perhaps most notably, the settlement agreement does not — by its

        terms — contemplate that the dismissal of the Insured’s interpleader claim in the damages

        lawsuit will impact the coverage issue presented here.

               Moreover, that the settlement agreement in the damages lawsuit does not bar the

        Insurer’s coverage claim is consistent with Maryland’s preference that insurers should not

        inject themselves into tort liability cases that have been lodged against their insureds. See

        Brohawn v. Transamerica Ins. Co., 347 A.2d 842 (Md. 1975) (ruling that insurer can seek

        declaratory judgment on coverage issue prior to trial involving its insured only where

        coverage issue is “independent and separable”); Allstate Ins. Co. v. Atwood, 572 A.2d 154,

        159-60 (Md. 1990) (recognizing that “it is inappropriate for the insurer to intervene in the

        trial of the tort suit against its insured”). As the Maryland high court explained in its

        Atwood decision, declaratory actions initiated by insurers are only appropriate in

        circumstances where there are questions that are “independent and separable” from claims

        asserted by an injured third party in a tort liability suit. See Atwood, 572 A.2d at 252. And

        that principle includes “question[s] of coverage or defenses under the language or

        requirements of the insurance policy” that are “separate and distinct from the issues”

        presented in the liability proceedings. See St. Paul Fire & Marine Ins. Co. v. Pryseski, 438

        A.2d 282, 286 (Md. 1981).

               Applying Maryland principles of res judicata in this dispute, we are satisfied that

        the coverage issue presented by the Insurer in these proceedings is not barred by the

        settlement agreement in the damages lawsuit. As such, we agree with the district court that



                                                     23
USCA4 Appeal: 21-2044       Doc: 45         Filed: 12/09/2022     Pg: 24 of 33




        Davis and Spencer are not entitled to a summary judgment award on the coverage issue on

        res judicata grounds.

                                                     2.

               Next, Davis and Spencer maintain that the district court erred in its interpretation of

        the Policy’s applicable coverage limits, as set forth in Coverage A and Coverage B. Our

        review of this issue presents a question of law concerning the Policy’s provisions, which

        we assess de novo. See Perini/Tompkins, 738 F.3d at 101. In that regard, the parties agree

        that Pennsylvania law applies to our interpretation of the Policy.

               Davis and Spencer maintain that, because they were not balloon “passengers” at the

        time of their injuries, the coverage limit of $1,000,000 per occurrence — as provided by

        Coverage A of the Policy — applies here. Accepting either party’s asserted view of the

        facts, however — as the district court recognized — Davis and Spencer were “passengers”

        under the Policy. Thus, the $100,000 per passenger coverage limit provided by Coverage

        B is controlling.

                                                     a.

               First of all, we have no disagreement with the view of the district court and the

        Insurer that Davis and Spencer were both inside the balloon’s basket at the time of their

        injuries. The Policy defines a “[p]assenger” as “any person, other than the ‘pilot in

        command’, in or entering the ‘Hot Air Balloon’ for the purpose of riding therein or

        alighting therefrom following a flight or attempted flight, or a crew member.” See J.A. 48

        (emphasis added). On this record — and accepting the facts in the light most favorable to

        Davis and Spencer — the district court correctly ruled that Davis and Spencer were inside

                                                     24
USCA4 Appeal: 21-2044      Doc: 45         Filed: 12/09/2022     Pg: 25 of 33




        the balloon’s basket when they were injured. Pilot Fisher and ground crew member Hart

        confirmed that Davis and Spencer’s bodies were substantially inside the basket after the

        accident. In fact, Fisher and Hart each saw Davis and Spencer partially inside the tipped-

        over basket during and after the electric shock. The NTSB report also concluded that Davis

        and Spencer were “inside” the balloon’s basket when they were injured. Id. at 79. 8

              The district court thus did not err in ruling that Davis and Spencer were inside the

        balloon’s basket at the time of their injuries.      As such, Davis and Spencer were

        “passengers” under the Policy and Coverage B’s limit of $100,000 per passenger applies.

                                                    b.

              Our conclusion on that point notwithstanding, Davis and Spencer contend that,

        because they presented evidence that they were outside the balloon’s basket at the time of

        their injuries, they were not “passengers” under the Policy. As a result, they assert that

        Coverage A’s limit of $1,000,000 per occurrence is applicable. Davis and Spencer




               8
                 Davis and Spencer maintain that additional evidence supports the proposition that,
        at the very least, Davis was outside the balloon’s basket at the time of her injuries. More
        specifically, Davis and Spencer point to a February 2018 memorandum prepared by the
        Insureds’ lawyer in the damages lawsuit. That memorandum recounts a conversation that
        the Insureds’ lawyer had with pilot Fisher, during which Fisher represented that Davis was
        outside the balloon’s basket right after it tipped over. Davis and Spencer thus argue that
        Fisher’s out-of-court statement — which is inconsistent with Fisher’s prior and subsequent
        statements about the accident — creates a factual dispute regarding whether Davis was
        inside the balloon’s basket when she was electrocuted. As discussed below, however, even
        assuming that Fisher’s statement is evidence that can appropriately be considered at the
        summary judgment stage, that fact is immaterial as to whether Davis was a “passenger”
        under the Policy at the time of her injuries. See infra Part III.A.2.b.

                                                    25
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022     Pg: 26 of 33




        specifically emphasize the Sommer report, and argue that it creates a genuine dispute of

        material fact as to whether they were “passengers” at the time of their injuries.

                                                      i.

               On that contention, Davis and Spencer challenge the district court’s ruling that the

        Sommer report is inadmissible under Rule 702 of the Federal Rules of Evidence and

        Supreme Court precedent. Again, we review such an evidentiary ruling for abuse of

        discretion. See Westberry, 178 F.3d at 261. Specifically, Davis and Spencer maintain that

        the Sommer report is admissible as expert testimony and supports the proposition that they

        were outside of the balloon’s basket at the time of their injuries. Federal Rule of Evidence

        702 governs the admissibility of expert opinion, and provides as follows:

               A witness who is qualified as an expert by knowledge, skill, experience,
               training, or education may testify in the form of an opinion or otherwise if:

               (a)    the expert’s scientific, technical, or other specialized knowledge will
                      help the trier of fact to understand the evidence or to determine a fact
                      in issue;

               (b)    the testimony is based on sufficient facts or data;

               (c)    the testimony is the product of reliable principles and methods; and

               (d)    the expert has reliably applied the principles and methods to the facts
                      of the case.

        See Fed. R. Evid. 702. Pursuant to the Supreme Court’s decision in Daubert v. Merrell

        Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), a district court “must ensure that the

        expert is qualified and that the expert’s testimony is both relevant and reliable.” See United

        States v. Smith, 919 F.3d 825, 835 (4th Cir. 2019) (citing Daubert, 509 U.S. at 589). That



                                                     26
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022     Pg: 27 of 33




        is, a court must “ensur[e] that an expert’s testimony both rests on a reliable foundation and

        is relevant to the task at hand.” See Daubert, 509 U.S. at 597.

               In these circumstances, the district court did not abuse its discretion in granting the

        motion of the Insurer to strike the Sommer report. Although we refrain from deciding

        whether Sommer is qualified to provide such expert testimony, it is clear that his report

        erroneously “relied on the assumption that Davis and Spencer had exited, crawled out of,

        or egressed to extricate themselves from the [balloon’s] basket before the electrical shock.”

        See Memorandum Opinion 16 (internal quotation marks omitted). More specifically, there

        is no “reliable foundation” — on this record or otherwise — that supports the Sommer

        report’s flawed assumption that Davis and Spencer were outside the balloon’s basket at the

        time of their injuries. See Daubert, 509 U.S. at 597. We are thus entirely unable to possess

        a “definite and firm conviction” that the court “committed a clear error of judgment” in

        striking the Sommer report. See Freeman, 778 F.3d at 466 (internal quotation marks

        omitted).

                                                     ii.

               Nevertheless, if we were to accept the Sommer report’s assumption that Davis and

        Spencer were outside the balloon’s basket at the time of their injuries, they would still be

        “passengers” under the Policy, in that they were “alighting [from the balloon] following a

        flight.” See J.A. 48. We therefore agree with the district court in that regard.

               To briefly explain, because “the term ‘alighting’ is not defined in the Policy,” we

        use Pennsylvania law — which the parties agree controls — and apply that term “according

        to its ordinary meaning.” See Memorandum Opinion 30 (citing Dull v. Emp’rs Mut. Cas.

                                                     27
USCA4 Appeal: 21-2044       Doc: 45          Filed: 12/09/2022      Pg: 28 of 33




        Co., 420 A.2d 688, 690 (Pa. Super. Ct. 1980)). Under the applicable legal principles,

        “[c]lear policy language . . . is to be given effect, and courts should not torture the language

        to create ambiguities but should read the policy provisions to avoid it.” See Selko v. Home

        Ins. Co., 139 F.3d 146, 152 n.3 (3d Cir. 1998) (quoting, inter alia, Standard Venetian Blind

        Co. v. Am. Empire Ins. Co., 469 A.2d 563, 566 (Pa. 1983)).

               The district court construed the term “alighting” as meaning “to come down from

        something (such as a vehicle), i.e., to dismount or deplane.” See Memorandum Opinion

        30 (internal quotation marks omitted). According to the court,

               the Policy is reasonably construed to mean that a person’s status as a
               ‘passenger’ does not change merely because the balloon has reached the
               ground or the person has stepped foot out of the basket.

        Id. And the court’s construction of the term “alighting” is supported by analogous

        Pennsylvania law addressing when an individual is no longer a “passenger” in an

        automobile. In that context, the Pennsylvania courts have ruled that an individual continues

        to “occupy” a vehicle even after being ejected or removed from it, see Allstate Fire & Cas.

        Ins. Co. v. Hymes, 29 A.3d 1169, 1171-73 (Pa. Super. Ct. 2011), so long as the individual

        remains “vehicle oriented,” see Tyler v. Ins. Co. of N. Am., 457 A.2d 95, 97 (Pa. Super. Ct.

        1983) (concluding that passenger who exited bus and was struck by motorcycle while

        walking to sidewalk remained “vehicle oriented” and was yet an “occupant” of bus); Knoud

        v. Galante, 696 A.2d 854, 856 (Pa. Super. Ct. 1997) (same).

               Applying Pennsylvania legal principles to this situation — and assuming that Davis

        and Spencer were outside the balloon’s basket at the time of their injuries — they were

        nevertheless “oriented” to the balloon and were in the process of “alighting” therefrom. As

                                                      28
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022      Pg: 29 of 33




        a result, even if Davis and Spencer were partially or completely outside the balloon’s basket

        at the time of their injuries, they were “passengers” under the Policy and Coverage B’s

        limit of $100,000 per passenger is applicable.

                                                   * * *

               At bottom, the district court properly awarded summary judgment on the coverage

        claim in favor of the Insurer’s contention that the Coverage B limit of $100,000 per

        passenger applies to Appellants Davis and Spencer. Put most succinctly, there is no

        genuine dispute of material fact with respect to whether they were “passengers” under the

        Policy, regardless of whether they were inside the hot air balloon’s basket — or just outside

        of the balloon’s basket — at the time of their injuries.

                                                     B.

               Having disposed of the coverage claim in favor of the Insurer, we must assess

        whether the district court correctly awarded summary judgment to the Insurer on Davis and

        Spencer’s bad faith claims. We review those rulings de novo. See Hawkspere, 330 F.3d

        at 232. Applying Pennsylvania law, we are satisfied that the court properly so ruled.

                                                     1.

               As to the contractual bad faith claim, Davis and Spencer maintain that, because the

        district court erroneously ruled that Coverage B of the Policy applies to Davis and Spencer

        individually, their contractual bad faith claim must prevail as a matter of law. In the

        Keystone State, “insurers have a contractual duty to act in good faith when making

        decisions to settle.” See Haugh v. Allstate Ins. Co., 322 F.3d 227, 237 (3d Cir. 2003)

        (internal quotation marks omitted). That is so because “an insurer assumes a fiduciary

                                                     29
USCA4 Appeal: 21-2044       Doc: 45          Filed: 12/09/2022       Pg: 30 of 33




        responsibility towards its insured and therefore is obligated to act in good faith and with

        due care when it represents the interests of the insured when dealing with third-party claims

        brought against the insured.” Id. (internal quotation marks omitted).

               The Supreme Court of Pennsylvania has recognized that “the insurer must accord

        the interest of its insured the same faithful consideration it gives its own interest.” See

        Cowden v. Aetna Cas. & Sur. Co., 134 A.2d 223, 227 (Pa. 1957). But an insurer is not

        required to “submerge its own interest in order that the insured’s interest may be made

        paramount.” Id. at 228. That is, when an insurer is defending its insured against a third

        party’s liability claim, the insurer’s fiduciary obligation is limited to settling the claim

        “within policy limits.” See Birth Ctr. v. St. Paul Cos., Inc., 787 A.2d 376, 379 (Pa. 2001)

        (recognizing that “[w]here an insurer refuses to settle a claim that could have been resolved

        within policy limits without ‘a bona fide belief . . . that it has a good possibility of winning,’

        it breaches its contractual duty to act in good faith and its fiduciary duty to its insured”

        (quoting Cowden, 134 A.2d at 229)).

               Here, Davis and Spencer’s contractual bad faith claim rests on the notion that

        Coverage A of the Policy — that is, $1,000,000 per occurrence — applies to their injury

        claims. As the district court explained, “the premise of Davis and Spencer’s contractual

        bad faith claim is that, because Coverage A applied to their claims against the [i]nsureds,

        [the Insurer] breached its fiduciary duty when it failed to settle within the limits of

        Coverage A.” See Memorandum Opinion 39. Because the court did not err in ruling that

        Coverage B (i.e., $100,000 each) applies in this dispute, however, “[the Insurer] had no

        contractual or fiduciary obligation to offer more than the applicable Coverage B limits.”

                                                       30
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022     Pg: 31 of 33




        Id. (citing Birth Ctr., 787 A.2d at 379). That is, because the Insurer repeatedly offered

        Coverage B’s limit of $100,000 per passenger to settle the damages lawsuit, the Insurer

        “did not fail to settle the claims for an amount within the applicable limits.” Id. The court

        thus did not err in awarding judgment to the Insurer on the contractual bad faith claim.

                                                      2.

               Finally, Davis and Spencer challenge the district court’s treatment of their statutory

        bad faith claim. See 42 Pa. C.S.A. § 8371. Pursuant to Pennsylvania law, a statutory bad

        faith claim against an insurer is authorized when “[i]n an action arising under an insurance

        policy, . . . the court finds that the insurer has acted in bad faith toward the insured.” Id.

        As the Pennsylvania high court has recognized, “to prevail in a [statutory] bad faith

        insurance claim pursuant to Section 8371, a plaintiff must demonstrate, by clear and

        convincing evidence, (1) that the insurer did not have a reasonable basis for denying

        benefits under the policy and (2) that the insurer knew or recklessly disregarded its lack of

        a reasonable basis in denying the claim.” See Rancosky v. Wash. Nat’l Ins. Co., 170 A.3d

        364, 376 (Pa. 2017).

               Of importance, a statutory bad faith claim under Pennsylvania law must be

        supported by more than “mere negligence or bad judgment.” See Terletsky v. Prudential

        Prop. & Cas. Ins. Co., 649 A.2d 680, 688 (Pa. Super. Ct. 1994). That a plaintiff must prove

        the insurer’s bad faith by “clear and convincing” evidence means that the plaintiff must

        show “that the evidence is so clear, direct, weighty and convincing as to enable a clear

        conviction, without hesitation, about whether or not the [insurer] acted in bad faith.” See

        J.C. Penney Life Ins. Co. v. Pilosi, 393 F.3d 356, 367 (3d. Cir. 2004) (internal quotation

                                                     31
USCA4 Appeal: 21-2044      Doc: 45          Filed: 12/09/2022     Pg: 32 of 33




        marks omitted). Still, under Pennsylvania law, “an insurer may defeat a claim of bad faith

        by showing . . . a reasonable basis for its actions.” See Amica Mut. Ins. Co. v. Fogel, 656

        F.3d 167, 179 (3d Cir. 2011) (internal quotation marks omitted).

               Some additional Pennsylvania legal principles are relevant here. For example,

        although a Pennsylvania statutory bad faith claim has a broader reach than a contractual

        bad faith claim, see Frog, Switch & Mfg. Co. v. Travelers Ins. Co., 193 F.3d 742, 751 n.9

        (3d Cir. 1999), “there can be no [statutory] bad faith claim for denial of coverage if the

        insurer was correct as a matter of law in denying coverage,” see Wehrenberg v. Metro.

        Prop. & Cas. Ins. Co., 715 F. App’x 209, 213 (3d Cir. 2017) (citing Frog, Switch & Mfg.

        Co., 193 F.3d at 751 n.9). Even so, in “exceedingly rare” circumstances, an insurer may

        act in bad faith by failing to conduct a reasonable investigation. See Gallatin Fuels Inc. v.

        Westchester Fire Ins. Co., 244 F. App’x 424, 435 (3d Cir. 2007).

               In these circumstances, we are readily satisfied that Davis and Spencer’s statutory

        bad faith claim is without merit. As the district court emphasized, “Davis and Spencer’s

        claim for bad faith is inextricably tied to their claim that the Insurer improperly refused to

        make or accept a settlement offer consistent with Coverage A’s limits.” See Memorandum

        Opinion 41. In that sense, Coverage B ($100,000 per passenger) applies to both Davis and

        Spencer. Accordingly, the Insurer’s failure to tender a settlement offer to Davis and

        Spencer consistent with a coverage limit of $1,000,000 cannot be unreasonable.

               Nor does this situation present the “exceedingly rare” circumstance where Davis

        and Spencer’s statutory bad faith claim stands independently based upon the Insurer’s

        failure to conduct a reasonable investigation. See Gallatin Fuels, 244 F. App’x at 435. For

                                                     32
USCA4 Appeal: 21-2044       Doc: 45          Filed: 12/09/2022       Pg: 33 of 33




        example, the Insurer’s senior claims specialist interviewed pilot Fisher five days after the

        accident. That discussion led the Insurer to conclude that Davis and Spencer were inside

        the balloon’s basket at the time of their injuries. And that conclusion is well supported by

        the NTSB report — i.e., that Davis and Spencer were “inside” the basket at the time of

        their injuries. See J.A. 79.

               Although the Insurer presented “substantial proof that Davis and Spencer were

        inside the basket at the time of their injuries,” that fact is largely immaterial to the statutory

        bad faith claim, inasmuch as “[the Insurer] reasonably concluded that [Davis and

        Spencer’s] precise locations at the time of the electric shock were irrelevant to whether

        Coverage A or Coverage B applied.”              See Memorandum Opinion 43.              In these

        circumstances, the district court did not err in awarding judgment to the Insurer on the

        statutory bad faith claim. Id.



                                                       IV.

               Pursuant to the foregoing, we reject the various contentions of error and affirm the

        judgment of the district court.

                                                                                            AFFIRMED




                                                       33